Case 7:19-cv-07953-VB Document 45 Filed 03/05/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YEHUDA NELKENBAUM,
Plaintiff,

v. ORDER
POLICE OFFICER JORDY; POLICE
OFFICER CHAVALIER; SERGEANT
SCHEVERING; JOHN DOE ## 1-10; and
JANE DOE ## 1-10,

Defendants.

19 CV 7953 (VB)

By letter dated July 20, 2020, plaintiff stated he sought to withdraw his in forma pauperis
application so that he may pay the filing fee. (Doc. #19). Thus, by Order dated July 24, 2020,
the Court ordered plaintiff to pay the filing fee to Clerk of Court by August 7, 2020. (Doc. #23).
Plaintiff did not do so.

By Order dated October 9, 2020, the Court noted plaintiff had not paid the filing fee and
stated in bold typeface that the Court’s Orders are not mere suggestions. Still, plaintiff did not
pay the filing fee. (Doc. #26).

On January 21, 2021, counsel appeared from plaintiff. By Order dated January 28, 2021,
in bold and underlined typeface, the Court again extended plaintiff's time to pay the filing fee to
February 11, 2021. (Doc. #40).

To date, plaintiff has not paid the filing fee.

Accordingly, the Court will instruct the Clerk of Court to administratively close this case
without prejudice. Plaintiff may seek to reopen the case after this deficiency is cured. See
SDNY ECF Rule 14.12.

The Clerk of Court is instructed to administratively close this case without prejudice.

Dated: March 5, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
